United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2351
                                    ___________


United States of America,                *
                                         *
            Plaintiff - Appellee,        *
                                         *    Appeal from the United States
      v.                                 *    District Court for the
                                         *    Eastern District of Arkansas.
Terrence Brockman,                       *
                                         *          [UNPUBLISHED]
            Defendant - Appellant.       *

                                    ___________

                             Submitted: July 15, 2008
                                Filed: August 4, 2008
                                 ___________

Before MURPHY, MELLOY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Terrence Brockman appeals from the district court's1 denial of a motion for a
reduction of his sentence pursuant to 18 U.S.C. § 3582 (c)(2) and Amendment 706 to
the United States Sentencing Guidelines Manual (U.S.S.G.), which reduces certain
offense levels in U.S.S.G. § 2D1.1(c) depending on the quantity of cocaine base


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District for the
Eastern District of Arkansas.
(crack) involved in a conviction. The district court refused to reduce Brockman’s
sentence because it concluded that he was sentenced as a career offender under
U.S.S.G. § 4B.1.1 and therefore the amended offense levels for crack based crimes
under § 2D1.1 were inapplicable to his sentence. Brockman appeals the district
court’s decision.

      We find that the district court properly determined that while the Sentencing
Commission lowered the offense levels for crack cocaine quantities in U.S.S.G. §
2D1.1, it did not do the same for career offender sentencing under U.S.S.G. § 4B.1.1.
See United States v. Tingle, 524 F.3d 839, 840 (8th Cir. 2008) (per curiam). As
Brockman’s sentence was the product of a sentencing range that has not been
subsequently lowered, he is not entitled to a sentence reduction under § 3582 (c)(2).
See id.

      Accordingly, the order of the district court is summarily affirmed. See 8th Cir.
R. 47A(a).
                      ______________________________




                                         -2-